internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-104069-00 date date re legend decedent state z date date date decedent’s will trust spouse son executors trustee charitable_trust dear this is in response to your submission of date and subsequent correspondence on behalf of decedent’s estate in which you request an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever a_trust under sec_26_2654-1 of the generation-skipping_transfer_tax regulations plr-104069-00 facts decedent a resident of state z died testate on date survived by his spouse and son article third section a of decedent’s will provides that if decedent is survived by any issue decedent’s residuary_estate is to be divided into two equal shares share x and share y pursuant to article third section a of decedent’s will share x is to be distributed outright to spouse article third section a of the will provides that share y is to be further divided into two equal subshares share y and share y share y is to held in trust for the benefit of decedent’s surviving issue subject_to the provisions in article fourth of decedent’s will share y is to be distributed to charitable_trust to be held administered and disposed of as a part of such charitable_trust article fourth section a provides that share y is to be held in trust trust for the benefit of son and his issue the trustee is directed to pay to or apply to the use of such one or more of son and his issue of whatever degree so much or all of the net_income of trust in such amounts or proportions as trustee in his absolute discretion from time to time shall select and determine any undistributed_net_income shall be accumulated and added to principal article fourth section a a of decedent’s will authorizes and empowers trustee to pay to or apply to the use of such one or more of the beneficiaries such sums from or portions of the trust principal to the extent of the entire principal as trustee in his absolute discretion shall from time to time select and determine article fourth section a provides that upon the death of son the remaining trust principal is to be distributed to such person or persons excluding his estate his creditors and the creditors of his estate in such amounts or proportions and upon such estates whether in trust or otherwise as son appoints in his will any portion or all of such principal not effectively appointed will be paid over and distributed to the then living issue of son per stirpes article eighth section b of decedent’s will authorizes executors in the exercise of their absolute discretion to allocate any amount of decedent’s generation- skipping transfer gst_exemption under sec_2631 to such property of which decedent is the transferor whether or not passing under decedent’s will including property transferred by decedent during decedent’s lifetime and without any duty to favor beneficiaries under decedent’s will over beneficiaries or property passing outside the will article eighth section b authorizes executors in the exercise of their plr-104069-00 absolute discretion to divide any trust being held under the terms of decedent’s will which would otherwise have an inclusion_ratio within the meaning of sec_2642 of more than zero into two separate trusts consisting of fractional shares of the original trust and to take such other actions as may be required so that the trust being divided will be treated as two separate trusts for purposes of chapter of the internal_revenue_code one trust having an inclusion_ratio of zero and the other having an inclusion_ratio of one it is represented that decedent made no generation-skipping transfers during his life and that decedent’s will provided for no direct skips it is also represented that none of decedent’s dollar_figure gst_exemption had been allocated to transfers during decedent’s life either on a federal gift_tax_return or under the automatic allocation rules the executors timely filed the federal estate and generation-skipping_transfer_tax return form_706 for decedent’s estate on date on schedule r of the the executors allocated decedent’s entire unused dollar_figure gst_exemption to trust there was no indication on the return that trust would be severed decedent’s return was not selected for audit and the executors received a closing letter from the internal_revenue_service on date the executors request an extension of time under sec_301_9100-1 to sever trust into two separate trusts a gst exempt trust and a gst nonexempt trust pursuant to sec_26_2654-1 based on representations made the severed trusts will be funded in conformance with sec_26_2654-1 the executors also request a ruling that they substantially complied with the requirements for making an allocation of decedent’s entire gst_exemption to the gst exempt trust law and analysis sec_26_2601-1 imposes a tax on every generation-skipping_transfer made after date sec_2631 of the internal_revenue_code provides for a gst_exemption of dollar_figure adjusted under sec_2631 which may be allocated by the individual or the individual’s estate to any property with respect to which such individual is the transferor under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of the individual’s gst_exemption shall be allocated to the plr-104069-00 property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the direct_skip exceeds the unused portion the entire unused portion shall be allocated to the property transferred the unused portion of an individual’s gst_exemption is that portion of such exemption which has not previously been allocated by the individual or treated as allocated with respect to a direct_skip sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of each of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_26_2654-1 provides that if a court order severing the trust has not been issued at the time the federal estate_tax_return is filed the executor must indicate plr-104069-00 on a statement attached to the return that a proceeding has been commenced to sever the trust and describe the manner in which the trust is proposed to be severed a copy of the petition or other instrument used to commence the proceeding must also be attached to the return if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is treated as meeting the requirement of sec_26_2654-1 if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded under sec_301_9100-1 the commissioner of internal_revenue_service may grant a reasonable extension of the time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time for severing trust pursuant to sec_26_2654-1 into a gst exempt trust and a gst nonexempt trust is granted until days after the date of this letter in addition although decedent’s federal estate_tax_return failed to clearly indicate that decedent’s entire gst_exemption should be allocated to the gst exempt trust literal compliance with the procedural instructions to make an election is not always required elections may be held to be effective where the taxpayer complied with the essential requirements of a regulation even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 the allocation will be deemed valid if there are enough facts and circumstances to indicate that the executors intended to allocate decedent’s entire gst_exemption to the gst exempt trust in this case on schedule r of decedent’s federal estate_tax_return the plr-104069-00 executors allocated decedent’s entire unused gst_exemption to trust the executors failed to clearly indicate that the available gst_exemption was intended to be allocated to the gst exempt trust however decedent’s will which was filed with decedent’s federal estate_tax_return clearly indicated that any trust which would otherwise have an inclusion_ratio of more than zero should be divided into two separate trusts so that the trust being divided will be treated as two separate trusts for purposes of chapter of the internal_revenue_code one trust having an inclusion_ratio of zero and the other having an inclusion_ratio of one if trust is divided into a gst exempt trust and a gst nonexempt trust within days of this letter we believe that there was sufficient information provided on decedent’s estate_tax_return to conclude that the executors substantially complied with the requirements for making an allocation of gst_exemption for the transfer to the gst exempt trust the executors therefore are deemed to have allocated decedent’s entire gst_exemption to the gst exempt trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the executors of decedent’s estate sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes cc
